


110 HCON 24 IH: Expressing the sense of the Congress that

U.S. House of Representatives
2007-01-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. CON. RES. 24
		IN THE HOUSE OF REPRESENTATIVES
		
			January 10, 2007
			Mr. Rangel submitted
			 the following concurrent resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		CONCURRENT RESOLUTION
		Expressing the sense of the Congress that
		  the President should grant a pardon to Marcus Mosiah Garvey to clear his name
		  and affirm his innocence of crimes for which he was unjustly prosecuted and
		  convicted.
	
	
		Whereas Marcus Mosiah Garvey was born in St. Ann’s Bay,
			 Jamaica, on August 17, 1887, and emigrated to the United States;
		Whereas Marcus Garvey was the founder and leader of the
			 Universal Negro Improvement Association, the largest Black organization in
			 history, which was dedicated to the economic, social, and political empowerment
			 of African Americans and the fostering of unity between all people of African
			 decent;
		Whereas Marcus Garvey’s movement for humans rights,
			 economic self-sufficiency, and cultural solidarity for peoples of African
			 decent attracted millions of followers in the United States, the Caribbean,
			 Latin America, Africa, and Europe;
		Whereas Marcus Garvey’s philosophy of uniting the people
			 of the African Diaspora around a recognition of their common heritage and his
			 teachings regarding pride, self help, and identification with Africa inspired
			 Black leaders throughout the world, including W.E.B. DuBois, Kwame Nkrumah,
			 Malcolm X, and Martin Luther King;
		Whereas pervasive discrimination and subjugation of
			 African Americans in the United States created a climate of intolerance towards
			 Black social activists, such as Marcus Garvey, and a determination by the
			 United States Government to undermine and destroy the Universal Negro
			 Improvement Association;
		Whereas Marcus Garvey became the target of surveillance
			 and harassment by Federal law enforcement agencies;
		Whereas Marcus Garvey was arrested numerous times, with
			 charges being dropped on each occasion, thus indicating that the arrests were
			 solely for the purpose of harassing Marcus Garvey and disrupting the Universal
			 Negro Improvement Association;
		Whereas, after a zealous effort by Government authorities,
			 which included infiltration of the Universal Negro Improvement Association,
			 Marcus Garvey was prosecuted and convicted of a single count of mail fraud by
			 Federal authorities in 1923 and sent to prison;
		Whereas Marcus Garvey, in connection with the severe
			 criticism of his politically motivated conviction, submitted his first official
			 application for Executive clemency in 1925;
		Whereas, in 1926, nine members of the jury that convicted
			 Marcus Garvey signed an affidavit recommending the commutation of his
			 sentence;
		Whereas in response to the public outcry regarding the
			 suspect nature of Garvey’s conviction, and on the action of the United States
			 Pardon Attorney’s Office, President Calvin Coolidge commuted Garvey’s sentence
			 in 1927, establishing the precedent for Executive clemency in this case;
		Whereas Marcus Garvey, as a consequence of his conviction,
			 was deported from the United States in 1927, never to return again;
		Whereas Marcus Garvey maintained his innocence and his
			 desire to be exonerated throughout the remainder of his life;
		Whereas it is now widely accepted that the case against
			 Marcus Garvey was politically motivated, the charges unsubstantiated, and his
			 conviction unjust;
		Whereas millions of petitioners have appealed for his
			 exoneration;
		Whereas Marcus Garvey’s body was returned to Jamaica in
			 1964, where he was officially declared the country’s first national
			 hero;
		Whereas Marcus Garvey is recognized as a towering figure
			 in African, African American, and world history; and
		Whereas Marcus Garvey’s life and contributions to the
			 United States should be recognized and appropriate steps taken to restore his
			 name and reputation in this country: Now, therefore, be it
		
	
		That it is the sense of Congress
			 that—
			(1)Marcus Garvey was innocent of the charges
			 brought against him by the United States Government;
			(2)Marcus Garvey is and should be recognized
			 internationally as a leader and thinker in the struggle for human rights and
			 dignity; and
			(3)the President should endeavor to restore the honor and good name of Marcus
			 Garvey through the granting of a full posthumous pardon that proclaims his
			 conviction to have been unjust and unwarranted and affirms his innocence on the
			 charges brought against him.
			
